Name: Council Directive 91/687/EEC of 11 December 1991 amending Directives 64/432/EEC, 72/461/EEC and 80/215/EEC as regards certain measures relating to swineÃ ­fever
 Type: Directive
 Subject Matter: health;  trade policy;  agricultural activity;  means of agricultural production;  animal product
 Date Published: 1991-12-31

 Avis juridique important|31991L0687Council Directive 91/687/EEC of 11 December 1991 amending Directives 64/432/EEC, 72/461/EEC and 80/215/EEC as regards certain measures relating to swine ­fever Official Journal L 377 , 31/12/1991 P. 0016 - 0017 Finnish special edition: Chapter 3 Volume 40 P. 0042 Swedish special edition: Chapter 3 Volume 40 P. 0042 COUNCIL DIRECTIVE of 11 December 1991 amending Directives 64/432/EEC, 72/461/EEC and 80/215/EEC as regards certain measures relating to swine-fever (91/687/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Comission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Council Decision 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (4), as last amended by Directive 91/499/EEC (5), defines in particular the conditions which must be statisfied, as regards swine-fever, by live pigs intended for intra-Community trade; Whereas Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (6), as last amended by Directive 91/266/EEC (7), defines the conditions which must be satisfied as regards classical swine-fever by fresh pigmeat intended for intra-Community trade; Whereas Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products (8), as last amended by Directive 89/662/EEC (9), defines in particular the conditions which must be satisfied as regards classical swine-fever for meat products intended for intra-Community trade; Whereas the measures applied to eradicate classical swine-fever have gradually improved the health status of the pig population in the territory of the Community; Whereas one of the given objectives, namely to keep the territory of the Community free from classical swine-fever, has been attained in large areas and it is necessary to take this situation into account and consequently to amend Directives 64/432/EEC, 72/461/EEC and 80/215/EEC; Whereas, in this context, it is appropriate not to extend the type of guarantees laid down in Article 4b of Directive 64/432/EEC and in Article 13a of Directive 72/461/EEC, and to discontinue the measures laid down in Article 10 of Directive 80/215/EEC, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 64/432/EEC is hereby amended as follows: (1) in Article 2: (a) the words 'swine-fever` in point (j) of (ii) shall be deleted; (b) points (p), (q) and (r) shall be deleted; (2) in Article 3: (a) the words 'swine-fever` in the introductory words of paragraph 2 (b) shall be deleted; (b) the words 'swine-fever` in paragraph 2 (b) (i) shall be deleted; (c) paragraph 2 (b) (ii) shall be deleted; (d) the words 'swine-fever` in paragraph 2 (c) (ii) shall be deleted; (e) the first sentence of paragraph 4 shall be replaced by the following: '4. Swine for breeding and production must, moreover, come from brucellosis-free stock.`; (3) in Article 4b, '31 December 1991` shall be replaced by '1 July 1992`; (4) with effect from 1 July 1992, Article 4b shall be replaced by the following: 'Article 4b In addition to the measures provided for in this Directive concerning classical swine-fever, each Member State shall ensure that pigs sent from its territory to that of another Member State shall not come from a holding or an area which is subject to restrictions for classical swine-fever in conformity with Council Decision 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine-fever (*). (*) OJ N ° L 47, 21. 2. 1980, p. 11.`; (5) in Annex F, Form III, V, point (c) shall be deleted. Points '(d), (e), (f), and (g)` shall become '(c), (d), (e) and (f)`. Article 2 Directive 72/461/EEC is hereby amended as follows: (1) in the first subparagraph of Article 13 a (3), '31 December 1991` shall be replaced by '1 July 1992`; (2) in Article 3, the following point shall be added: '(e) The meat shall not be subject of animal health restrictive measures pursuant to the provisions of Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine-fever (*). (*) OJ N ° L 47, 21. 2. 1980, p. 11.` Article 3 Article 10 of Directive 80/215/EEC shall be deleted. Article 4 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with Article 1 (3) and Article 2 (1) of this Directive not later than 1 January 1992 and, as regards compliance with the remaining provisions thereof, not later than 1 July 1992. They shall forthwith inform the Commission thereof. When these measures are adopted by the Member States, they shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. Article 5 This Directive is addressed to the Member States. Done at Brussels, 11 December 1991. For the CouncilThe PresidentP. BUKMAN (1)OJ N ° C 226, 3. 8. 1991, p. 20. (2)OJ N ° C 326, 16. 12. 1991. (3)Opinion delivered on 28 November 1991 (not yet published in the Official Journal). (4)OJ N ° 121, 29. 7. 1964, p. 1977/64. (5)OJ N ° L 268, 24. 9. 1991, p. 107. (6)OJ N ° L 302, 31. 12. 1972, p. 28. (7)OJ N ° L 134, 29. 5. 1991, p. 45. (8)OJ N ° L 47, 21. 2. 1980, p. 4. (9)OJ N ° L 395, 30. 12. 1989, p. 13.